Citation Nr: 0513792	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-14 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension beyond August 31, 2000, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision from the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted entitlement to a convalescent rating following foot 
surgery pursuant to 38 C.F.R. § 4.30 for the period from July 
5, 2000, to August 31, 2000.

In February 2005, the veteran testified via videoconference 
from the RO at a hearing held before the undersigned, who is 
the Acting Veterans Law Judge responsible for making the 
final determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).


FINDING OF FACT

Foot surgery on July 5, 2000, for a neurofibroma did not 
necessitate convalescence after August 31, 2000; after that 
date the appellant did not have severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or house confinement, or 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more.


CONCLUSION OF LAW

An extension beyond August 31, 2000, for a convalescent 
rating pursuant to 38 C.F.R. § 4.30 is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that she is entitled to an extension 
beyond August 31, 2000, for a convalescent rating pursuant to 
38 C.F.R. § 4.30 due to surgery on her left foot.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated September 23, 2004.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate her 
request for an extension of her temporary total rating, as 
well as what information and evidence must be submitted by 
her, and what information and evidence would be obtained by 
VA.  The letter advised her what evidence would support her 
claim for an extension of the temporary total rating.  The 
letter also advised her that VA would attempt to get any 
relevant federal evidence as well as any private medical 
evidence which she identified, and informed her that she 
needed to provide enough information about her records so 
that they could be requested.  Further, the statement of the 
case issued in September 2002 and the supplemental statement 
of the case issued in March 2004 provided her with the 
statutes and regulations relevant to the VCAA.  With regard 
to the fourth element of notice, the Board notes that VA 
literally requested the appellant to provide "any evidence 
in [her] possession" that pertained to her claim in the 
September 2004 letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting her contentions and 
has provided medical treatment records and medical statements 
from private physicians and physicians at Wright-Patterson 
Air Force Base (Wright-Patterson).  VA developed the 
appellant's service medical records and pertinent VA 
treatment records, including records of VA medical treatment 
following the July 2000 foot surgery.  

The appellant has not identified any additional pertinent 
evidence.  In fact, in response to the September 2004 VCAA 
letter, she responded that her only treatment is at the VA 
and Wright-Patterson hospitals.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1).  The Board does not 
find that further medical examination or opinion is necessary 
because, as explained in detail below, the medical evidence 
of record provides a clear picture of the veteran's 
convalescence following her July 2000 surgery.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Merits of the Claim

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30 (2004).

Total ratings will be assigned under 
38 C.F.R. § 4.30 if treatment of a 
service-connected disability resulted in:  

(1) Surgery necessitating at least 
one month of convalescence 
(Effective as to outpatient surgery 
March 1, 1989.) 

(2) Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, 
therapeutic immobilization of one 
major joint or more, application of 
a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited). (Effective as to 
outpatient surgery March 1, 1989.) 

(3) Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient 
treatment March 10, 1976.) 

			.  .  . 

A total rating under this section will 
require full justification on the rating 
sheet and may be extended as follows: 

(1) Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a)(1), (2) or 
(3) of this section. 

(2) Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a)(2) or (3) of this 
section upon approval of the 
Adjudication Officer.

38 C.F.R. § 4.30 (2004).

A VA surgical report dated July 5, 2000, documents that the 
veteran underwent arthroplasty of the left fourth and fifth 
digits due to hammertoes and excision of a soft tissue mass 
on the dorsal left foot.  The evidence reveals that the soft 
tissue mass was a neurofibroma and that the veteran is 
service-connected for multiple neurofibromas.  The veteran is 
not service-connected for hammertoes.  

The veteran contends that her temporary total rating should 
be extended because she was unable to return to work on a 
full-time basis until June 1, 2001, due to post-surgical 
residuals.  She reported that she stopped using crutches and 
began using a cane on July 28, 2000.  During a May 2003 
hearing before RO personnel, she testified that she returned 
to work part-time in September or October 2000 and returned 
to work full-time in January 2001.  She also stated that she 
did not work eight-hour days until June 2001.  During her 
February 2005 hearing she testified that her physician 
authorized her to return to work 11 weeks after the surgery 
and that she had no open sores or stitches on the foot at 
that time.  She reported that she wore a special shoe on her 
foot.  She also testified that 11 weeks after the surgery the 
top of her foot was still tender when she tried to tie her 
shoes.

An extension of the temporary total rating for convalescence 
is not in order for any period after August 31, 2000, as 
severe postoperative residuals were not present after that 
date as a result of the surgery performed in July 2000.  This 
is so because the veteran did not require therapeutic 
immobilization of one major joint or more or application of a 
body cast as a result of undergoing surgery in July 2000.  
The evidence includes a VA record prepared by a physician 
which noted that the veteran could return to work, with 
limitations, as of September 18, 2000.  Physical therapy 
notes dated in October 2000 indicated that physical therapy 
was initiated to resolve complaints referable to the 
nonservice-connected arthroplasty of the left fourth and 
fifth toes rather than the service-connected neurofibroma.  
Regardless, a physical therapy note dated at the end of 
October indicated that she was having "no problems" after 
her surgery and that she was "very happy" with the results.  
The assessment was that the arthroplasty had healed.  Similar 
findings are noted in VA treatment records dated in November 
and December 2000.

The veteran was not convalescing after August 31, 2000, 
because, according to the VA treatment records, the veteran 
was able to use her left foot.  Although the veteran 
complained of left foot pain and an inability to bear weight 
on her left foot for long periods, the VA records show no 
severe postoperative residuals with regard to the 
neurofibroma of the left foot.  The medical evidence supports 
the veteran's statement that she did not use a crutch after 
July 29, 2000.  The evidence shows, as the veteran testified, 
that her surgical wounds had completely healed by the end of 
August 2000.  Further, there were no stumps of recent 
amputations.  The evidence of record shows no necessity for 
therapeutic immobilization of one major joint or more, 
immobilization by cast, application of a body cast, or house 
confinement, at any time after the surgery.  No evidence 
shows that immobilization of the left foot was required after 
August 31, 2000.  Finally, with regard to the issue of house 
confinement, the Board notes that the veteran was not 
confined to the house after August 31, 2000, as she appeared 
for appointments at a VA medical facility.  

For all these reasons, the preponderance of the evidence is 
against an extension of a temporary total rating for 
convalescence after August 31, 2000, pursuant to 38 C.F.R. 
§ 4.30.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an extension of a convalescent rating beyond 
August 31, 2000, pursuant to 38 C.F.R. § 4.30 is denied.




	                        
____________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


